DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any 
Claims 1-3, 5-7, 9-15, 17-18, 20-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kasuya (2009/0051049) in view of Zimmerman (7,679,185) and further in view of Raymond (2009/0108437).
As to claim 1, fig 1, Kasuya discloses:
A device having a die 1 directly attached to a single layer metallurgical die-attach 11 which is directly coupled to a thick metallic layer 6; wherein the metallic layer 6 is directly attached to a thermal layer 4 (See markup figure herein), except that 
    PNG
    media_image1.png
    383
    750
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    542
    908
    media_image2.png
    Greyscale

Regarding claim 1, fig 3, Zimmerman discloses:
 1. A semiconductor device comprising: a planar thermal layer 200 including at least one of copper and a copper alloy (col 3, lines 30-35); a thick-silver layer 210 
Raymond discloses silver layer 106 having a thickness of 2-5 micrometers ([0022-0024]).     
The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Kasuya to teachings of the thick-silver layer, as taught by Zimmerman and that the thick silver layer has a thickness greater than two (2) micrometers as taught by Raymond, because it is desirous in the art to achieve the predictable result of improving adhesion of the die to the flange and minimizing breakage of the electrical conductor path.  It is noted that the term “sintered” provokes a product-by-process limitation when the single layer metallurgical silver die-attach is exposed to heating the silver material is sintered.


Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as 
As to claim 2, fig 3, the combined teaching of Kasuya, Zimmerman and Raymond discloses:	
2. The semiconductor device of claim 1, wherein the planar thermal layer 200 (copper) has a coefficient of thermal expansion (CTE) that is at least two-and-a-half times the CTE of the semiconductor die 218 (silicon).  An artisan would have been motivated to carry out a routine experiment to achieve the desirable result for improving attachment capability between the features in the device.  

As to claim 3, fig 3, the combined teaching of Kasuya, Zimmerman and Raymond discloses:	
3. The semiconductor device of claim 1, wherein the semiconductor die 218 includes at least one of a gallium nitride (GaN) layer, a gallium arsenide (GaAs) 

As to claim 5, fig 3, the combined teaching of Kasuya, Zimmerman and Raymond discloses:	

5. The semiconductor device of claim 1, wherein the metallurgical die-attach 216-212 (layers 216-212) includes at least one of a silver (Ag) sinter die-attach and a gold-tin (AuSn) die- attach.  

As to claim 6, fig 3, the combined teaching of Z Kasuya, Zimmerman and Raymond discloses:	
6. The semiconductor device of claim 1, wherein the thick-silver layer 210 is electro- plated directly onto the first planar side of the thermal layer 200.  

As to claim 7, fig 3, the combined teaching of Kasuya, Zimmerman and Raymond discloses:	
7. The semiconductor device of claim 1, wherein the planar thermal layer 200 includes copper (col 3, lines 30-36) at the first planar side of the planar thermal layer 200.  



9. The semiconductor device of claim 1, further comprising gold (Au) or silver (Ag) (col 4, lines 20-40) on an underside of the semiconductor die 218.  

As to claim 10, fig 3, the combined teaching of Kasuya, Zimmerman and Raymond discloses:	

10. The semiconductor device of claim 1, wherein the semiconductor device is an over-mold semiconductor device 218.  

As to claim 11, fig 3, the combined teaching of Kasuya, Zimmerman and Raymond discloses:	
11. The semiconductor device of claim 10, further comprising: over-mold dispersed over the semiconductor die 218 and at least part of the planar thermal layer 210.   It is noted that a phrase “over-mold dispersed” provokes a product-by-process limitation.

As to claim 12, fig 3, the combined teaching of Kasuya, Zimmerman and Raymond discloses:	
12. The semiconductor device of claim 1, wherein the semiconductor device is an air-cavity semiconductor device.  

As to claim 13, fig 1, Kasuya discloses:
A device having a die 1 directly attached to a single layer metallurgical die-attach 11 which is directly coupled to a thick metallic layer 6; wherein the metallic layer 

    PNG
    media_image1.png
    383
    750
    media_image1.png
    Greyscale


In fig 3, Zimmerman discloses:	

13. A semiconductor device comprising: a planar thermal layer 210 including at least one of copper and a copper alloy (col 3, lines 25-36) at a first planar side of the planar thermal layer 200; a thick-silver layer 210 directly on a first planar side of the planar thermal layer 210, the thick-silver layer 210 having a thickness; a metallurgical die-attach directly contacting the thick-silver layer; a semiconductor die 218 coupled to the metallurgical die-attach (layers 212-216); and over-mold dispersed over the semiconductor die and at least part of the planar thermal layer 210, except the thickness is greater than two (2) micrometers.  


    PNG
    media_image2.png
    542
    908
    media_image2.png
    Greyscale


Raymond discloses silver layer 106 having a thickness of 2-5 micrometers ([0022-0024]).     

The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Kasuya to teachings of the thick-silver layer, as taught by Zimmerman, and that the silver layer has  a thickness greater than two (2) micrometers as taught by Raymond, because it is desirous in the art to achieve the predictable result of improving adhesion of the die to the flange and minimizing breakage of the electrical conductor path.  It is noted that the term “sintered” provokes a product-by-process limitation when the single layer metallurgical silver die-attach is exposed to heating the silver material is sintered.


Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as a whole, or the nature of the problem itself.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (BD. Pat. App. & Interf. June 25, 2007), and KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007).  It is noted that when there is motivation to solve a problem such as a design need or a market pressure and there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 127 S. Ct. at 1742. MPEP 2143 (E). 
As to claim 14, fig 3, the combined teaching of Kasuya, Zimmerman, and Raymond discloses.

14. The semiconductor device of claim 13, wherein the semiconductor die 218 includes a gallium nitride (GaN) layer (col 4, lines 1-5).  

As to claim 15, fig 3, the combined teaching of Kasuya, Zimmerman, and Raymond discloses

15. The semiconductor device of claim 13, wherein the metallurgical die-attach (layers 212-216) includes at least one of a silver (Ag) sinter die-attach and a gold-tin (AuSn) die- attach.  It is noted that the term “sinter/sintered” provokes a product-by-process limitation when the single layer metallurgical silver die-attach is exposed to heating, the silver material is sintered.


As to claim 16, fig 3, the combined teaching of Kasuya, Zimmerman, and Raymond discloses
16. The semiconductor device of claim 13, wherein the metallurgical die-attach includes a sinter die-attach.  

As to claim 17, fig 3, the combined teaching of Kasuya, Zimmerman, and Raymond discloses

17. The semiconductor device of claim 13, wherein the thick-silver layer 210 is electro- plated directly onto the first planar side of the thermal layer 200.  

As to claim 18, fig 3, the combined teaching of Kasuya, Zimmerman, and Raymond discloses

18. The semiconductor device of claim 13, wherein the planar thermal layer 200 includes at least one of copper, Cu-151, and Cu-102 at the first planar side of the planar thermal layer (col 3, lines 26-36).  

As to claim 20, fig 3, the combined teaching of Kasuya, Zimmerman, and Raymond discloses

20. The semiconductor device of claim 13, further comprising: gold (Au) or silver (Ag) on an underside of the semiconductor die 218.  

Kasuya, Zimmerman, and Raymond discloses:

21. The semiconductor device of claim 13, wherein the planar thermal layer 200 has a coefficient of thermal expansion (CTE) that is at least two-and-a-half times the CTE of the semiconductor die 218.  An artisan would have been motivated to carry out a routine experiment to achieve the desirable result for improving attachment capability between the features in the device.  

As to claim 22, fig 1, Kasuya discloses:

A device having a die 1 directly attached to a single layer metallurgical die-attach 11 which is directly coupled to a thick metallic layer 6; wherein the metallic layer 6 is directly attached to a thermal layer 4 (See markup figure herein), except that the metallic layer 6  is a silver material.

    PNG
    media_image1.png
    383
    750
    media_image1.png
    Greyscale



Zimmerman discloses a semiconductor device comprising: a planar thermal layer including at least one of copper and a copper alloy; a thick-silver layer directly on a first planar side of the planar thermal layer, the thick-silver layer having a thickness greater than two (2) micrometers; a metallurgical die-attach contacting the thick-silver layer, wherein the metallurgical die-attach does not include a 
Raymond discloses silver layer 106 having a thickness of 2-5 micrometers ([0022-0024]).     
The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Kasuya to teachings of the thick-silver layer, as taught by Zimmerman, and that the silver layer has a thickness greater than two (2) micrometers as taught by Raymond, because it is desirous in the art to achieve the predictable result of improving adhesion of the die to the flange and minimizing breakage of the electrical conductor path.   

As to claim 23, fig 3, the combined teaching of Kasuya, Zimmerman and Raymond discloses:

23. The semiconductor device of claim 22, wherein the thickness of the thick-silver layer is at least four (4) micrometers.  

As to claim 24, fig 3, the combined teaching of Kasuya, Zimmerman and Raymond discloses:

24.The semiconductor device of claim 22, wherein the thick-silver layer includes electro-plated silver.  It is noted that “electro-plated” is considered a product-by-process limitation.

Allowable Subject Matter
Claims 8, 19 are allowed.  The reason for allowance is as follows:
8. (Currently Amended) A semiconductor device comprising: a planar thermal layer including at least one of copper and a copper alloy; a thick-silver layer directly on a first planar side of the planar thermal layer, the thick-silver layer having a thickness greater than two (2) micrometers; a barrier layer on a second planar side of the planar thermal layer, the barrier layer including copper (Cu), nickel (Ni), nickel/gold (Ni/Au), tin (Sn), nickel/tin (Ni/Sn), or nickel/palladium/gold (Ni/Pd/Au), a metallurgical die-attach directly contacting the thick-silver layer; and a semiconductor die coupled to the metallurgical die-attach.
19. (Currently Amended) A semiconductor device comprising: a planar thermal layer including at least one of copper and a copper alloy at a first planar side of the planar thermal layer; a thick-silver layer directly on a first planar side of the planar thermal layer, the thick-silver layer having a thickness greater than two (2) micrometers; a barrier layer on a second planar side of the planar thermal layer, wherein the barrier layer includes copper (Cu), nickel (Ni), nickel/gold (Ni/Au), tin (Sn), nickel/tin (Ni/Sn), or nickel/palladium/gold (Ni/Pd/Au); a metallurgical die-attach directly contacting the thick-silver layer; a semiconductor die coupled to the metallurgical die-attach; and over-mold dispersed over the semiconductor die and at least part of the planar thermal layer.
Response to Arguments

With respect to claims 1, 13,22, Kasuya teaches a single layer die-attach material that directly contacts the thick metallic layer.  The single layer of die-attach material is cured by Zimmerman and Raymond for applying the silver material for the die-attach layer and for making the thick metallic layer.  Regarding to the term “sinter/sintered”, it provokes a product-by-process limitation because when the single layer metallurgical silver die-attach is exposed to heating, the silver material is sintered.
Claims 2-3, 5-7, 9-12, 15, 17-18, 20-21, 23-24 fall with claims 1, 13, 22.
Thus, applicant has not yet overcome the cited references.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813